           Case 3:19-cv-00899-JPW Document 19 Filed 04/15/20 Page 1 of 13




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH P. MOFFITT,                                :   Civil No. 3:19-CV-00899
                                                  :
                 Plaintiff,                       :
                                                  :
                 v.                               :
                                                  :
TUNKHANNOCK AREA SCHOOL                           :
DISTRICT, et al.,                                 :
                                                  :
                 Defendant.                       :   Judge Jennifer P. Wilson
                                      MEMORANDUM
         This case arises from an alleged wrongful termination in 2016. (Doc. 1 at

9.) 1 Plaintiff Joseph M. Moffitt (“Moffitt”), who was formerly employed as a

principal at Tunkhannock Area School District (“TASD”), raises claims against the

school and other defendants for violation of his due process rights, unlawful

retaliation, breach of contract, and wrongful termination. (Id.) Before this court is

the Defendants’ motion to dismiss, which argues that the complaint is barred by

the doctrines of issue and claim preclusion because the claims were previously

before the Commonwealth Court of Pennsylvania. (Doc. 7.) Additionally,

Defendants move to dismiss for failure to state a claim upon which relief may be

granted. (Id.) For the reasons that follow, the motion to dismiss is granted.




1
    For ease of reference, the court utilizes the page numbers from the CM/ECF header.
                                                 1
        Case 3:19-cv-00899-JPW Document 19 Filed 04/15/20 Page 2 of 13




                FACTUAL BACKGROUND AND PROCEDURAL HISTORY 2

       Moffitt was a tenured employee at TASD who was terminated in 2016

following two arrests for driving under the influence. (Doc. 1 ¶¶ 4, 17, 25, 30.)

Moffitt appealed his termination to the Secretary of Education (“Secretary”). (Id.)

       On May 9, 2017, the Secretary affirmed TASD’s decision to terminate

Moffitt. (Doc. 8-1.) The Secretary determined that Moffitt’s due process rights

were not violated, that TASD did not violate the American with Disabilities Act,

that Moffitt’s lack of discipline from the Professional Standards and Practices

Commission was irrelevant to his termination, and that TASD established grounds

for Moffitt’s termination. (Id.)

       Moffitt filed a petition for review in the Commonwealth Court where the

respondents were Defendant TASD and Defendant Tunkhannock Area School

District Board of School Directors (“Board”). (Doc. 8-2.) Moffitt argued that the

Defendants wrongfully terminated him. (Doc. 8-2 at 7.) Moffitt additionally

argued that his termination constituted unlawful retaliation due to an unrelated

federal lawsuit; that the Defendants violated the Americans with Disabilities Act;

that he was not disciplined under the Professional Standards and Practices

Commission; that he did not drive under the influence while working or on



2
 For a detailed discussion of the underlying facts of this case, see the Commonwealth Court’s
opinion. Moffitt v. Tunkhannock Area Sch. Dist., 192 A.3d 1214 (Pa. Commw. Ct. 2018).
                                               2
        Case 3:19-cv-00899-JPW Document 19 Filed 04/15/20 Page 3 of 13




campus; and that his Loudermill hearing3 was unconstitutional. (Id.) On August

13, 2018, the Commonwealth Court concluded that the Secretary did not err in

upholding the Board’s decision, that the Defendants did not wrongfully terminate

Moffitt, and that his additional arguments had no merit. (Id.)

       Moffitt filed a complaint with this court on May 28, 2019, asserting five

claims against Defendant TASD, Defendant Board and Defendants Phillip Farr

(“Farr”), William R. Weidner (“Weidner”), John M. Burke (“Burke”), Frank P.

Galicki (“Galicki”), William Prebola (“Prebola”), Holly Arnold (“Arnold”), Robert

J. Parry, III (“Parry”), and William Swilley (“Swilley”) in their official capacities

as members of the Board and in their individual capacities. (Doc. 1.) In Count I,

Moffitt alleges Defendants violated his procedural due process rights by

suspending him without pay and terminating his employment. (Id. ¶¶ 38–41.) In

Count II, Moffitt alleges Defendants violated his procedural due process rights by

failing to adhere to pre-termination hearing requirements. (Id. ¶¶ 42–46.) In

Count III, Moffitt alleges Defendants retaliated against him for filing an unrelated

federal lawsuit. (Id. ¶¶ 47–56.) In Count IV, Moffitt alleges Defendants breached

their contract with him. (Id. ¶¶ 57–72.) In Count V, Moffitt alleges Defendants




3
 Employees with a protected property interest in continued employment are entitled to an
opportunity to hear and respond to charges against them prior to being deprived of continued
employment. Loudermill v. Cleveland Bd. Of Educ., 470 U.S. 532 (1985).
                                               3
        Case 3:19-cv-00899-JPW Document 19 Filed 04/15/20 Page 4 of 13




wrongfully terminated and suspended him in violation of the Pennsylvania School

Code and public policy. (Id. ¶¶ 73–81.)

      On September 16, 2019, Defendants filed a motion to dismiss the complaint,

along with a brief in support of their motion. (Docs. 7–8.) Defendants argue that

Counts I, II, III, and V of the complaint should be dismissed under the issue

preclusion doctrine, and that all claims should be dismissed under the claim

preclusion doctrine, excluding those against the Defendants named in their

individual capacities. (Doc. 8.) Defendants additionally argue that the complaint

should be dismissed for failure to state a claim upon which relief may be granted.

(Id.) Moffitt opposed the motion to dismiss on September 30, 2019. (Doc. 11.)

The motion to dismiss is now ripe for decision.

                                     JURISDICTION

      This court has jurisdiction under 28 U.S.C. § 1331, which allows a district

court to exercise subject matter jurisdiction in civil cases arising under the

Constitution, laws, or treaties of the United States, and under § 1367(a), which

allows a district court to exercise supplemental jurisdiction over claims forming

part of the same case or controversy under Article III in civil actions where the

district court has original jurisdiction.




                                            4
        Case 3:19-cv-00899-JPW Document 19 Filed 04/15/20 Page 5 of 13




                                STANDARD OF REVIEW

      In order “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (quoting

Twombly, 550 U.S. at 556). “Conclusory allegations of liability are insufficient” to

survive a motion to dismiss. Garrett v. Wexford Health, 938 F.3d 69, 92 (3d Cir.

2019) (quoting Iqbal, 556 U.S. at 678–79). To determine whether a complaint

survives a motion to dismiss, a court identifies “the elements a plaintiff must plead

to state a claim for relief,” disregards the allegations “that are no more than

conclusions and thus not entitled to the assumption of truth,” and determines

whether the remaining factual allegations “plausibly give rise to an entitlement to

relief.” Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012).

                                      DISCUSSION

      The court will first address the Defendants’ argument that Counts I, II, III,

and V should be dismissed under the issue preclusion doctrine. Next, the court

will analyze the Defendants’ argument that all of Moffitt’s claims, excluding those

against Defendants named in their individual capacities, should be dismissed under


                                            5
       Case 3:19-cv-00899-JPW Document 19 Filed 04/15/20 Page 6 of 13




the claim preclusion doctrine. Finally, the court will address the Defendants’

argument that the entire complaint should be dismissed for failure to state a claim.

      A. Issue Preclusion

      Issue preclusion, also referred to as collateral estoppel, bars re-litigation of

an issue identical to an issue that was raised in a prior action. Edmundson v.

Borough of Kennett Square, 4 F.3d 186, 189 (3d Cir. 1993). Defendants contend

that the Commonwealth Court’s decision gives rise to issue preclusion in this case

with respect to Counts I, II, III, and V. (Doc. 8 at 7.) Decisions from the

Commonwealth Court can have preclusive effect on actions brought in federal

court. Edmundson, 4 F.3d at 189.

      Issue preclusion applies when five conditions are met:

      (1) the issue decided in the prior case is identical to the one presented in the
      later action; (2) there was a final adjudication on the merits; (3) the party
      against whom the plea is asserted was a party or in privity with a party in the
      prior case; (4) the party or person privy to the party against whom the doctrine
      is asserted had a full and fair opportunity to litigate the issue in the prior
      proceeding; and (5) the determination in the prior proceeding was essential to
      the judgment.

Office of Disciplinary Counsel v. Kiesewetter, 889 A.2d 47, 50–51 (Pa. 2005).

Issue preclusion is an affirmative defense that the moving party must prove. See

Weiner v. Lex, 176 A.3d 907, 926 (Pa. Super. Ct. 2017). The defense will not

prevail if the moving party fails to establish any of the elements of the defense.

Perelman v. Perelman, 125 A.3d 1259 (Pa. Super. Ct. 2015). Issue preclusion can


                                           6
        Case 3:19-cv-00899-JPW Document 19 Filed 04/15/20 Page 7 of 13




be raised in a motion to dismiss. M&M Stone Co. v. Pennsylvania, 388 F. App’x

156, 162 (3d Cir. 2010) (“With respect to when a court may consider the

preclusive effect of a state court judgment, although issue preclusion is an

affirmative defense, it may be raised in a motion to dismiss under Federal Civil

Procedure Rule 12(b)(6).” (quoting Connelly Found. v. Sch. Dist. of Haverford

Twp., 461 F.2d 495, 496 (3d Cir. 1972))).

      In this case, Defendants do not argue that there was a final judgment in the

prior action. (Doc. 8 at 6–8.) The Defendants also do not argue that the issue was

essential to the judgment in the prior order. (Id.) Therefore, since the burden is on

the Defendants to prove every element of the defense, and the Defendants fail to

prove the second and fifth elements of the defense, the issue preclusion argument

fails. Perelman, 125 A.3d at 1259.

      B. Claim Preclusion

      Having determined that the Defendants’ issue preclusion argument fails, the

court turns its attention to the Defendants’ claim preclusion argument. Claim

preclusion, also referred to as res judicata, applies to claims that were raised in a

prior action and claims that could have been raised in a prior action. R&J Holding

Co. v. Redevelopment Auth., 670 F.3d 420, 427 (3d Cir. 2011). Under

Pennsylvania law, claim preclusion applies when “(1) the thing sued upon or for;




                                           7
        Case 3:19-cv-00899-JPW Document 19 Filed 04/15/20 Page 8 of 13




(2) the cause of action; (3) the persons and parties to the actions; and (4) the

capacity of the parties to sue or be sued” are the same in both suits. Id.

      Here, the court concludes that all of Moffitt’s claims are precluded against

Defendant TASD, Defendant Board, and the individual defendants named in their

official capacities under the claim preclusion doctrine. The court addresses each

element of the claim preclusion analysis below.

             1. The Thing Sued Upon or For Is the Same in Both Suits

      To determine what was “sued upon or for,” courts look at the “alleged

wrongful act,” also referred to as the subject matter of the case. Gregory v. Chehi,

843 F.2d 111, 116 (3d Cir. 1988). In this case, the wrongful act—Moffitt’s

allegedly wrongful termination—is the same in both suits. (See Doc. 8 at 9.)

             2. The Cause of Action Is the Same

      A court determines the identity of the causes of action by considering

“whether the factual allegations of both actions are the same, whether the evidence

is necessary to prove each action and whether both actions seek compensation for

the same damages.” Sprague v. Cortes, 223 F. Supp. 3d 248, 274–75 (M.D. Pa.

2016) (quoting Dempsey v. Cessna Aircraft Co., 653 A.2d 679, 681 (Pa. Super. Ct.

1995)). A court’s “primary focus” should be “whether the ultimate and controlling

issues have been decided.” Id.




                                           8
        Case 3:19-cv-00899-JPW Document 19 Filed 04/15/20 Page 9 of 13




      Weighing these factors leads this court to conclude that the causes of action

for the two cases is the same for purposes of the claim preclusion analysis. In

particular, the court notes that the material facts and the evidence necessary to

prove the claims are the same in both cases. (See Doc. 8.)

      In addition, although Moffitt’s breach of contract claim was not raised in the

state court action, it is still precluded here because it could have been raised in the

prior action. Sprague, 223 F. Supp. 3d at 274 (“Res judicata applies not only to

claims actually litigated, but also to claims which could have been litigated during

the first proceeding if they were part of the same cause of action.” (quoting Balent

v. City of Wilkes-Barre, 669 A.2d 309, 313 (Pa. 1995))).

              3. The Persons and Parties to the Actions Are the Same and the
                 Capacities of the Parties Are the Same

      The third factor looks at whether the parties involved in the current action

are the same as in the prior action. The fourth factor looks at whether the plaintiff

is suing the defendants in their personal capacities or their official capacities.

Gregory, 843 F.2d at 119–20. These two factors occasionally bleed into each other

in situations like this, where the plaintiff sues multiple defendants who may be in

privity because of some commonality or relationship. Id. at 119. In this case,

Defendant Board is comprised of the individual Defendants named in their official

capacities.



                                           9
       Case 3:19-cv-00899-JPW Document 19 Filed 04/15/20 Page 10 of 13




      Though Moffitt, Defendant TASD, and Defendant Board were all parties in

the prior suit, the individual Defendants need further analysis under the fourth

factor. (Doc. 8 at 9.) Moffitt is suing the individual Defendants in their individual

and official capacities. (Doc. 1.) Although the individual Defendants were not

sued in the state action, naming defendants in their official capacities is another

way of “pleading an action against an entity of which an officer is an agent.”

Gregory, 843 F.2d at 120. Claims against the Defendants in their official

capacities are a duplication of claims against Defendant Board. Id. Therefore, the

individuals named in their official capacities are the same as the parties in the prior

action for purposes of claim preclusion.

      Moffitt’s individual capacity claims, on the other hand, survive the claim

preclusion analysis because the Defendants named in their individual capacities

were not parties, nor were they in privity to a party, in the state action. See R&J

Holding Co., 670 F.3d at 427.

      Finally, although Moffitt argues that the claim preclusion doctrine does not

apply because he needed to exhaust his state remedies before he could obtain relief

under §1983, Doc. 11 at 18, his argument is foreclosed by the Third Circuit’s

decision in Edmundson where the court noted that “[d]ecisions of state

administrative agencies that have been reviewed by state courts” are given




                                           10
       Case 3:19-cv-00899-JPW Document 19 Filed 04/15/20 Page 11 of 13




“preclusive effect in federal courts.” Edmundson, 4 F.3d at 188 (quoting Kremer v.

Chem. Constr. Corp., 456 U.S. 461, 479–85 (1982)).

      The court accordingly concludes that all claims against Defendants, except

those named in their individual capacities, are dismissed under the claim

preclusion doctrine. The remaining claims are addressed below.

      C. The Remainder of Moffitt’s Complaint Fails to State a Claim Upon
         Which Relief May Be Granted

      The court will now address the Defendants’ arguments that any remaining

claims should be dismissed for failure to state a claim. The remaining claims are

those raised against Defendants named in their individual capacities.

      Moffitt fails to make allegations of personal involvement as to the individual

Defendants, therefore, the individual capacity claims fail. In order to succeed on a

claim against an individual, a plaintiff must allege the defendant’s “personal

involvement in the alleged wrongs.” Chavarriaga v. New Jersey Dep’t of Corr.,

806 F.3d 210, 222 (3d Cir. 2015) (citing Rode v. Dellarciprete, 845 F.2d 1195,

1207 (3d Cir. 1988)). To make sufficient allegations of a defendant’s personal

involvement, a plaintiff must describe the defendant’s “participation in or

knowledge of and acquiescence in” the wrongful conduct. Id. In the context of

§1983 claims, the Supreme Court requires a showing of “direct responsibility” by

the named defendant. Jutrowski v. Twp of Riverdale, 904 F.3d 280, 290 (3d Cir.



                                         11
       Case 3:19-cv-00899-JPW Document 19 Filed 04/15/20 Page 12 of 13




2018). A plaintiff must plead that each defendant, through their own individual

actions, has violated the Constitution. Id.

      In this case, Moffitt does not allege that the individual Defendants

participated in or had knowledge of the wrongful conduct. Further, Moffitt does

not allege direct responsibility of individual Defendants through their own

individual actions. Therefore, Moffitt does not sufficiently allege personal

involvement. See, e.g., Jankowski v. Lellock, No. 2:13-CV-00194, 2013 WL

5945782, at *12 (W.D. Pa. Nov. 6, 2013) (concluding the plaintiff had not

sufficiently alleged personal involvement as to individual members of a school

board). As a result, Claims I, II, III, and V are dismissed without prejudice.

      Additionally, the breach of contract claim against Defendants in their

individual capacities fails. To state a claim for breach of contract under

Pennsylvania law, a plaintiff must plead “(1) the existence of a contract, including

its essential terms; (2) a breach of the contract; and, (3) resultant damages.”

Meyer, Darragh, Buckler, Bebenek & Eck, PLLC v. Law Firm of Malone

Middleman, P.C., 179 A.3d 1093, 1098 (Pa. 2018) (citing J.F. Walker Co., Inc. v.

Excalibur Oil Grp., Inc., 792 A.2d 1269, 1272 (Pa. Super. Ct. 2002)). An

individual cannot be held liable for breach of contract if the individual is not a

party to the contract. Id. (citing Electron Energy Corp. v. Short, 597 A.2d 175,

177 (Pa. Super. Ct. 1991)).


                                          12
       Case 3:19-cv-00899-JPW Document 19 Filed 04/15/20 Page 13 of 13




      Here, Moffitt fails to state a claim for breach of contract against the

individual Defendants because they were not parties to the contract. (Doc. 1 ¶ 58.)

Accordingly, Moffitt’s breach of contract claim against Defendants Farr, Weidner,

Burke, Galicki, Prebola, Arnold, Parry, and Swilley is dismissed with prejudice.

                                    CONCLUSION

      For the foregoing reasons, the Defendants’ motion to dismiss is granted.

Counts I, II, III, and V against Defendants in their individual capacities are

dismissed without prejudice. All other claims are dismissed with prejudice. An

appropriate order follows.

                                        s/Jennifer P. Wilson
                                        JENNIFER P. WILSON
                                        United States District Court Judge
                                        Middle District of Pennsylvania

      Dated: April 15, 2020




                                          13
